CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/22 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/22 and 6/28/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest an optical activation circuit, wherein the circuit comprises: a directional coupler; an optical-to-electrical conversion circuit; a time delay element; a nonlinear signal conditioner; and a phase shifter, wherein: the directional coupler receives an optical input and provides a first portion to the optical-to-electrical conversion circuit and a second portion to the time delay element; the time delay element provides a delayed signal to the phase shifter; and the optical-to-electrical conversion circuit converts an optical signal from the directional coupler to an electrical signal used to activate the phase shifter to shift the phase of the delayed signal.
The most applicable prior art, see the PTO-892 mailed 3/16/22, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. 
Tsuchida et al. (US 2008/0050124 A1) discloses an optical circuit ([0013]), wherein the circuit comprises a directional coupler ([0016]), a time delay element ([0018]), and a phase shifter ([0044]).  However, Tsuchida et al does not disclose or reasonably suggest the claimed portion highlighted above in combination with the remaining limitations of the claims.
Hironishi et al. (US 2007/0047966 A1) discloses an optical circuit wherein the circuit comprises a directional coupler, an optical to electrical conversion circuit, and a time delay element ([0015]), but fails to disclose or reasonably suggest the highlighted portion of the claimed invention in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/11/22